Title: From John Adams to William Tudor, 28 August 1774
From: Adams, John
To: Tudor, William


     
      Dr. Sir
      Prince Town New Jersey Aug. 28. 1774
     
     I received your obliging Letter at New York, and it was peculiarly acceptable to me and my Companions, and of great Use to Us among our Friends at New York. We all intreat the Continuance of your Favours, you can have no Idea of the Pleasure We take, in the Letters of our Friends and especially in yours because the Contents of it were very usefully particular and interesting. The Generals Character has gained no Accession of Dignity or Honour from his Treatment of your worthy Coll.
     I am determined to write no Politicks, because Letters may miscarry. It is Sufficient to Say that our Accounts from every Quarter of the Disposition of the People is very favourable. New York and Philadelphia, Cities, which contain the greatest Numbers of artfull and lukewarm People, are put wholly out of Countenance, by the Spirited Patriotism of all the other Colonies.
     In the Course of my Tour, I have had an opportunity of Seeing many Lawyers, of Eminence in their several Countries.—Mr. Paine, and Mr. Seymour at Hartford—Mr. Hosmore at Middleton—Mr. Douglass and even Mr. Ingersoll at Connecticutt—Mr. Smith, Mr. Scott, Mr. Duane, Mr. Jay at New York—Mr. Hood and Mr. Serjeant at the Jerseys—&c.
     